Exhibit 99.1 For Immediate Release Contact: Lynn Liddle, Executive Vice President, Communications, Investor Relations and Legislative Affairs (734) 930-3008 Domino’s Pizza® Announces Second Quarter 2015 Financial Results Continued Global Momentum with Strong Sales, Store Count and EPS Growth ANN ARBOR, Michigan, July 16, 2015: Domino’s Pizza, Inc. (NYSE: DPZ), the recognized world leader in pizza delivery, today announced results for the second quarter of 2015, comprised of strong same store sales results and store count growth, which resulted in robust EPS growth. Domestic same store sales grew 12.8% during the quarter versus the year-ago period, continuing the positive sales momentum in the Company’s domestic business. The international division also posted strong results with same store sales growth of 6.7%, marking the 86th consecutive quarter of international same store sales growth. The Company had global net store growth of 186 stores in the quarter.
